Citation Nr: 0100407	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  96-25 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1962 to 
March 1979, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision from the 
Honolulu, Hawaii Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board initially denied this claim in May 1998.  However, 
in January 2000 a Joint Motion for Remand was submitted 
requesting that the Board's decision be vacated and remanded 
due to inadequate reasons and bases.  Specifically, it was 
contended that the Board failed to articulate its reasons for 
finding that the veteran had not engaged in combat with the 
enemy.  

In January 2000 the United States Court of Appeals for 
Veterans Claims (Court) granted the motion and vacated and 
remanded the May 1998 Board decision.  The case has since 
been returned to the Board for further appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Eligibility for service connection of a PTSD claim requires 
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  

After a careful review of the record the Board is of the 
opinion that further assistance is required with respect to 
the verification of the veteran's reported stressors.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

In particular, the RO has not attempted to obtain buddy 
statements from the individuals (DS and AD) referred to by 
the veteran as being able to possibly verify some of his 
reported stressors.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5103A(a)(2)).  

In addition, it appears that the United States Armed Services 
Center for the Research of Unit Records (USASCRUR) did not 
attempt to verify all of the veteran's reported stressors, 
particularly the report of the September 30, 1970 rocket 
attack.  

The veteran has reported a variety of non-combat and combat-
related stressors including the following: 

1) The veteran has reported a variety of stressors 
experienced during basic training prior to his service in 
Vietnam.  

2) He reported coming under a rocket attack while in Da Nang 
on September 30, 1970.  He has stated that this account 
could be verified by DS, whom he claims was also present 
during the rocket attack (see July 9, 1997 VA Form 21-4138 
on the second page/reverse side);

3) Seeing body bags at Phu Cat, an airbase he drove to from 
Qui Nhon (he reported that one of his duties was truck 
driving); 

4) Firing on the Vietnamese while on foot patrol; 

5) While on watch, an Army detachment "above" him was wiped 
out;

6) The veteran has indicated that he either witnessed a fire 
fight or came under fire once while on watch in the mortar 
pit; 

7) A Vietnamese sabotaged a boat on his base;

8) Seeing a boy get shot to death while driving to Phu Cat; 

9) Seeing maimed an amputated Vietnamese in Qui Nhon; and

10)   Being fired upon while driving a truck to and from Phu 
Cat (see Tr., p. 5).  

The record indicates that the veteran was in Vietnam from 
September 30, 1970 to April 1971.  

With respect to the reported stressors that occurred prior to 
his service in Vietnam and during basic training, the RO 
should attempt to obtain a statement from DS verifying the 
occurrence of the stressors reported by the veteran.  

With respect to his service in Vietnam, the record indicates 
that the veteran was stationed at "CHNAVADVGRP USMACV RVN" 
(Chief of the Naval Advisor Group to the United States 
Military Assistance Command, Vietnam) from September 30, 1970 
to October 4, 1970.  

The veteran was then transferred to "NAVSUPFAC CRB RVN" on 
October 5, 1971 where he served until April 9, 1972.  This 
was also apparently known as the "Logistic Support Base, Cam 
Ranh Bay, Vietnam (ISB QUI NHON)."  
Thus, the stressor number 2 (i.e. the rocket attack), as 
reported above, would have occurred at the location of 
"CHNAVADVGRP USMACV RVN."  On remand, the reported stressor 
of a rocket attack on September 30, 1970 should be verified 
by the USASCRUR.  In doing so, the RO should request USASCRUR 
to include it response, if possible, any unit records, 
including any reports of "after action" or "lessons 
learned."  

The RO should also attempt to obtain a statement from DS as 
to whether he was present during a rocket attack on September 
30, 1970.  

The remaining alleged stressors (numbers 3 through 10) appear 
to have taken place during the veteran's time with ISB in Qui 
Nhon, from October 1971 to April 1972.  

A report of enlisted performance evaluation (completed by AD, 
"LCDR ,USN SENIOR ADVISOR") documented that the veteran, 
was an advisor to the Vietnamese Supply Department while at 
the "ISB" in Qui Nhon.  It was noted that he was in charge 
of 'excessing' U.S. Advisor material, and that he also stood 
tower watches and was on roving patrol.  His "GQ" station 
was in the mortar pit.  

It was noted that his duties "were performed in a combat 
zone under the constant threat of enemy attack."  The 
veteran has not provided any specific or even approximate 
dates for the stressors he reported experiencing while 
stationed in Qui Nhon.  However, the Board is of the opinion 
that his actual time there (October 1971 to April 1972) is 
sufficiently specific enough to provide an indication that 
stressors 3 through 10 had to have occurred some time during 
this period.  

On remand, the RO should request verification from USASCRUR 
of stressors 3 through 10.  In doing so, the RO should 
provide USASCRUR with a list of the reported stressors, the 
veteran's own accounts of those stressors, and the name of 
the unit he was in during this time ("NAVSUPFAC CRB RVN" or 
"Logistic Support Base, Cam Ranh Bay, Vietnam (ISB QUI 
NHON))," and the time he was in it (10/70-4/71).  

The RO should request USASCRUR to provide with its response, 
if possible, unit records pertaining to the above mentioned 
unit, including and reports of "after action" or "lessons 
learned."  

The Board notes that in May 1996 the veteran submitted a 
statement in which he contended that "LCDR" AD would be 
able to verify the character of his service in Qui Nhon, 
including that he was driving a truck, was a radioman on foot 
patrols, and stood tower watches.  

On remand, the RO should attempt to obtain a statement from 
AD concerning the nature of the veteran's service while in 
Qui Nhon, including answering whether the veteran did in fact 
engage in combat with the enemy, as opposed to merely be 
under the threat of such combat.  In addition, the RO should 
attempt to obtain post-service medical records from Dr. LL, 
as the veteran has indicated that this physician is currently 
treating him for PTSD, and Dr. LL has submitted a statement 
linking the PTSD to service.  Therefore, the Board is of the 
opinion that all of Dr. LL's treatment records should be 
obtained.  The RO should also attempt to obtain records from 
Gary City Medical Center (Tr., p. 11) and any other relevant 
records adequately identified by the veteran on remand.  

In addition, the RO should also consider on remand whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000).  

Accordingly, this case is remanded for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

In particular, the RO should obtain 
treatment records of Dr. LL (see Tr., p. 
18; VA Form 21-4138, dated July 14, 1995) 
and Gary City Medical Center (Tr., p. 
11).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  The RO should obtain a statement from 
DS that describes the incidents of 
service together with the veteran, 
including basic training and Vietnam, and 
verifies whether the stressors reported 
by the veteran did in fact occur (See the 
May 31, 1996 VA Form 21-4138 as well as 
the July 9, 1997 VA Form 21-4138).  

If necessary, the RO should provide DS 
with copies of the veteran's stressor 
statements, pertinent service records, 
and any other pertinent evidence, as 
warranted.  

The RO should also obtain a statement 
from AD concerning the veteran's service 
that discusses the nature of that service 
and specifically answers whether the 
veteran ever was engaged in combat with 
the enemy (and if so the nature of such 
combat), as opposed to being under the 
threat of enemy attack (See the May 31, 
1996 VA Form 21-4138).  

If necessary, the RO should provide DS 
with copies of the veteran's stressor 
statements, pertinent service records, 
and any other pertinent evidence, as 
warranted.  

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

4.  The RO should review the entire 
claims file and prepare a summary of the 
unverified claimed stressors based on 
review of all pertinent military and 
medical records.  

The summary and all associated documents, 
such as the veteran's DD Form 214, his DA 
Form 2-1, other service records, any 
written stressor statements, any 'buddy' 
statements, and a copy of this remand 
should then be sent to the USASCRUR to 
obtain verification of the claimed 
stressors.  USASCRUR should be requested 
to provide any information, which might 
corroborate any of the veteran's alleged 
combat experience and stressors.  The RO 
should also request USASCRUR to provide, 
if possible, copies of unit histories and 
records in which the veteran served while 
in Vietnam (namely, CHNAVADVGRP USMACV 
RVN (9/30/70-10/70), and NAVSUPFAC CRB 
RVN (Logistic Support Base, Cam Ranh Bay, 
Vietnam (ISB Qui Nhon) (10/70-4/71)) 
including reports of "after action" or 
"lessons learned."

5.  If and only if the RO has obtained 
verification of any alleged stressor(s), 
the RO should afford the veteran another 
a VA psychiatric examination by a board 
of two board-certified psychiatrists, if 
available, who have not previously 
examined or treated him.

The claims file, a separate copy of this 
remand, the stressor list compiled by the 
RO, and any information provided by 
USASCRUR must be provided to the panel 
for review prior and pursuant to 
conduction and completion of the 
examinations and the examination reports 
must be annotated in this regard.  Any 
further indicated special studies, 
including psychological studies, should 
be accomplished.  

The examinations should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  The examiners should utilize 
the fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at diagnoses, and 
identify all existing psychiatric 
diagnoses.  

If PTSD is diagnosed, the panel must 
enumerate the requisite diagnostic 
criteria and explain whether and how, 
with reference to specific clinical 
findings and/or history, each of the 
diagnostic criteria is or is not 
satisfied.  Also, if PTSD is diagnosed, 
the panel must identify the stressor(s) 
supporting the diagnosis and whether 
there is medical evidence of a causal 
nexus between the veteran's current 
symptomatology and the specific claimed 
in-service stressors.  

Any opinions expressed must be 
accompanied by a complete rationale.  

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  See VBA Fast 
Letter 00-87 (November 17, 2000); Stegall, 
supra.  

7.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of PTSD.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



